
      
        
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 10-57; MB Docket No. 10-21; RM-11590]
        Television Broadcasting Services; Birmingham, AL
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by Alabama Educational Television Commission (“AETC”), the licensee of noncommercial educational station WBIQ (TV), channel *10, Birmingham, Alabama. AETC requests the substitution of channel *39 for channel *10 at Birmingham.
        
        
          DATES:
          Comments must be filed on or before February 8, 2010, and reply comments on or before February 16, 2010.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 445 12th Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for petitioner as follows: Barry S. Persh, Esq., Dow Lohnes PLLC, 1200 New Hampshire Avenue, NW., Suite 800, Washington, DC 20036.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Adrienne Y. Denysyk, adrienne.denysyk@fcc.gov, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 10-21, adopted January 5, 2010, and released January 12, 2010. The full text of this document is available for public inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street, SW., Washington, DC 20554. This document will also be available via ECFS (http://fjallfoss.fcc.gov/ecfs/). This document may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-478-3160 or via the company's Web site at http://www.BCPIWEB.com. To request materials in accessible formats for people with disabilities (Braille, large print, electronic files, audio format), send an e-mail to fcc504@fcc.gov or call the Consumer & Governmental Affairs Bureau at 202-418-0530 (voice), 202-418-0432 (tty).

        This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).

        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts (other than ex parte presentations exempt under 47 CFR 1.1204(a)) are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1208 for rules governing restricted proceedings.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television, Television broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
            Authority:
            47 U.S.C. 154, 303, 334, 336.
          
          
            § 73.622 
            [Amended]
            2. Section 73.622(i), the Post-Transition Table of DTV Allotments under Alabama, is amended by adding channel *39 and removing channel *10 at Birmingham.
          
          
            Federal Communications Commission.
            
            Clay C. Pendarvis,
            Associate Chief, Video Division, Media Bureau.
          
        
      
      [FR Doc. 2010-1251 Filed 1-21-10; 8:45 am]
      BILLING CODE 6712-01-P
    
  